MARCUS, Justice
(dissenting).
I disagree with the majority opinion. In my view, the operation of Countdown, Inc., violates La.R.S. 4:149 and La.R.S. 4:171. La.R.S. 4:149 provides that the State Racing Commission shall make rules governing, permitting, and regulating the wagering on horse races under the form of mu-tuel wagering by patrons, known as parimutuel wagering. This statute further provides that:
Only those persons receiving a license from the commission may conduct this type of wagering, and shall restrict this form of wagering to a space within the race meeting grounds. All other forms of wagering on the result of horse races are illegal, and all wagering on horse races outside the enclosure where horse races have been licensed by the commission is illegal1
La.R.S. 4:149 (1950), as amended, La.Acts 1968, No. 554, § 1 (emphasis added).
La.R.S. 4:171 provides in pertinent part:
No person shall directly or indirectly hold any horse race meeting with mutuel pool or pools making wagering on the results, without having first procured a license. No person shall wager upon the results of a horse race, except in the pari-mutuel or mutuel method of wagering when the same is conducted by a licensee and upon the grounds or enclosure of the licensee.
La.R.S. 4:171 (1950), as amended, La.Acts 1968, No. 554, § 1 (emphasis added).
In my view, the operation of Countdown, Inc., constitutes a form of wagering on the results of a horse race outside the enclosure where horse races have been licensed by the commission. Hence, its operation violates the above statutes and should be enjoined. Accordingly, I respectfully dissent.

. The act was later amended in 1974. La. Acts 1974, No. 626, § 1.